Opinion by
Kephart, J.,
This is an appeal from the order directing the appellant to furnish passenger service on what is called the Middle Creek branch to and from Newtown. The authority to make the order is not disputed and is contained in Paragraph M, Section 1 of Article II of the Public Service Act. The appellant challenges the order for the reasons, (1) that the portion of the appellant’s road over which the service was directed to be made was a leased line upon which passenger service had never been continuously in effect, and freight service, except for intermittent shipments, had entirely ceased; that carriers engaged in freight business could not be required to give passenger service; and (2) the order was unreasonable in that the service was so unremunerative as to be confiscatory of property.
The appellant leased the Mine Hill and Schuylkill Haven Railroad, a corporation chartered by the Act of 1828. Through numerous acts of assembly the company was authorized to do the general business of a common carrier. Finding it desirable to extend its road and being without the necessary capital to build such extensions, the Act of April 7, 1849, P. L. 459, was passed empowering it to extend its road or branches and giving authority to raise capital for that purpose. Under this act this piece of road, upon which this service was ordered in effect was built. The purpose of the act was to bring the extensions there named within all the obligations, rights, privileges and powers as conferred by the Act of 1828, its amendments and supplements, and this *607part of the road was as ranch a. part of the Mine Hill and Schuylkill Haven Railroad as though it had been built under its original charter. The Mine Hill and Schuylkill Haven Railroad developed into a modern railroad and under the authority contained in the various acts of assembly it assumed the full duty of a common carrier of passengers and property on the greatér part of its line. As to the part constructed under the Act of 1849, it did not generally, by schedule, exercise the function of a common carrier of passengers but occasionally excursion trains carried passengers. Its freight business consisted in hauling coal until 1898, culm until 1913, and small shipments of freight to the present time. Newtown is noted on the tariff schedules of the appellant company.
Where a railroad is granted by the State a public franchise to engage in passenger, freight and the general business of a railroad company, the rights of a common carrier are thereby conferred. It is the duty of such carrier, who accepts such franchises and engages in the business under them, to operate its facilities within its ownership or control in such manner as to meet the reasonable requirements of the communities to be served. The duty of furnishing adequate service for the accommodation of the public follows the continued enjoyment or partial use of such franchises. This is in compliance with its contract with the State by which the corporation was created: This contract contemplated this service and it does not matter whether the authority given is permissive or mandatory, the obligation continues unless it be shown that such service is so unremunerative as to be unreasonable: Missouri Pacific Railroad Co. v. Kansas ex rel., 216 U. S. 261; State of Florida ex rel. v. Atlantic Coast Line R. R., 13 L. R. A. N. S. 321; Glen Rock Motor Club v. The Public Service Commission, 64 Pa. Superior Ct. 147. We do not have then, under the facts, the case of a common carrier engaged exclusively in- a freight business being *608directed to install passenger service, but of a railroad company engaged generally as a common carrier over the greater portion of its line, and at times recognizing its legal obligation to carry passengers on a part of its road termed a branch line. It then becomes a question as to the reasonableness of the order based upon the productiveness of the business to be derived from such service. Upon a careful review of the evidence we are not satisfied that the commission was in error in making this order. The details of operation and the character of the service to be given were for the commission to determine under the evidence. It was not convinced that the evidence was so clear and positive that the service would be unremunerative, and consequently ordered the service into effect, giving to the appellant the right to apply for a modification of the order if it appeared, after a fair trial, that the expenses exceeded the income to such an extent that the commission could determine that it should be discontinued. The outlay in putting the service into effect was so inconsiderable that it would not, of itself, condemn the order as being unreasonable. The testimony sustains the action of the commission and its order is affirmed.